DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on December 14, 2021.  They have been fully considered but they do no place the claims in condition for allowance. 
With respect to the rejection of claim 9 under 35 U.S.C. 112(a) and 112(b), Applicant’s arguments have been fully considered but they are not persuasive.  In regards to the teaching of pattern matching in paragraph 0027 of the original specification, the Examiner maintains that this fails to disclose a specific algorithm for determining a connection state of the external device.  Paragraph 0027 teaches that “pattern matching” is performed, but is silent regarding what this entails.  What patterns are compared?  What criteria is used to determine whether a match exists?  Paragraph 0027 further teaches that a matching rate is calculated, but is silent regarding what this calculation entails.  Paragraph 0027 also teaches that when a matching rate is “high” it is determined that a connector or cable is connected, but is silent regarding what a high rate of matching entails.  Absent any details regarding what pattern matching entails, how a match rate is calculated, or a determination of a high matching rate, the teaching of paragraph 0027 fails to provide a specific algorithm for transforming a general purpose processor into a special purpose processor that determines a connection state of an external device based on image data.  Absent any details, the teaching of paragraph 0027 amounts to a statement that when two images appear to be sufficiently similar, a connection exists.  While the Examiner recognizes that the specification need not disclose an algorithm in exhaustive details, especially with respect to that which is well-known or conventional, Applicant’s specification fails 
With respect to the rejection of claims 1-9 based on 35 U.S.C. 101, Applicant’s amendments and remarks have been fully considered but they are not persuasive.  Applicant’s amendments fail to integrate the judicial exception into a practical application, nor do they amount to significantly more than the judicial exception.  Applicant’s amendments merely serve to indicate that the mental process is executed by a computer.  The courts have recognized that mere instructions to apply a judicial exception, or mere instructions to implement an abstract idea on a computer, or to use a computer as a tool to perform the abstract idea, fail to integrate a judicial exception into a practical application [MPEP 2106.04(d)(I)].  Merely indicating that determination of a connection state is performed by a processor is insufficient to integrate the judicial exception into a practical application.  
The Examiner also respectfully disagrees with the Applicant’s argument that the claimed process could not practically have been performed in the human mind.  Since the claim does not specify what kind of image data is in view or what kind of comparisons or calculations are involved, the broadest reasonable interpretation of the claims includes, for example, visually inspecting an image to determine whether a device is plugged in.  Such an inspection can be practically performed in the human mind.  The additional elements in the claim merely serve to indicate that the abstract idea is performed on a computer, which fails to integrate the abstract idea into a practical application.
As previously indicated in the prior Office Action, the claims also fail to include elements that amount to significantly more than the judicial exception.  It was demonstrated that the additional claim elements were well-understood, routine, and conventional, and the amendments fail to overcome this deficiency.  In particular, the rejection indicated that controlling power of a power supply port based on a determination of a connection state was 
The rejection based on 35 U.S.C. 101 is therefore maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the imaging unit in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	According to the specification, the following structures are disclosed as corresponding to the claimed imaging unit of claim 9: charge-coupled device1 [pp. 7, lines 6-9: “Imaging unit 121 forms an optical image of a subject on an image pickup device such as a charge-coupled device (CCD), and the image pickup device converts the optical image into image data.”].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites an image processor that determines a connection state of the external device to the power supply port based on the image data.  The specification fails to provide adequate written description of an image processor that is capable for performing the recited functions.  Although the specification discloses an image processor, it fails to provide any teaching regarding structure or features of an image processor that would enable the processor to perform the recited functions.  Fig. 2 and 6 show an image processor 132, but it is disclosed in an abstract fashion, without regards to its internal structure or composition.  The specification is completely silent regarding specific structures capable of performing the recited functions.
The broadest reasonable interpretation (BRI) of an image processor may include a general purpose processor that is programmed with an algorithm to perform the recited functions (MPEP 2161.01(I)).  In order to support such an interpretation, the specification would need to provide a clear teaching of such an algorithm, as a general purpose processor is not typically known to be capable of performing such functions without programming.  However, no algorithm is disclosed.  Pp. 10-13 provide a discussion of techniques that may be employed to 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites an image processor that determines a connection state of the external device to the power supply port based on the image data.  The specification fails to provide adequate written description of an image processor that is capable for performing the recited functions.  The claims are therefore indefinite because it is unclear how the image processor functions are performed without adequate teaching of the structures or processes that carry out the recited functions.  Nor is understood how a general purpose processor would be capable of performing the recited functions without specific programming.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a mental process comprising “determining a connection state of an external device to a power supply port based on image data”.  The claimed determination is a mental process that can be performed entirely in the human mind.  For example, it is readily apparent that a person could visually observe a power supply port and mentally determine whether or not a cable is connected to the port.  Alternatively, a person could observe a video or photographic image of a power supply port and make the same determination.  Regardless of the medium by which the visual information is conveyed to the person, the mental determination is the same.   
The additional elements recited in the claim fail to integrate the mental process into a practical application.  Acquiring image data represents insignificant extra-solution activity, as it amounts to mere gathering of data (MPEP 2106.05(g)).  Controlling power supply from the port based on the connection state determination represents mere instructions to apply the judicial exception.  Claim 1 recites that, upon determination of a connection state, the method executes a step of “controlling power supply from the power supply port” without any further recitation of how the power control is accomplished.  This provides a general idea of a solution or outcome without any mechanism for accomplishing it, and is equivalent to mere instructions to apply the judicial exception (MPEP 2106.05(f)). 
For similar reasons, the claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously indicated, the additional elements represent insignificant extra-solution activity and mere instructions to apply (MPEP 2106.05(d)(II)).  Additionally, the step of controlling power supply from a power supply port based on a connection state is well-understood, routine, and conventional activity as attested to in the prior art.  Tsai et al., U.S. Patent Application Publication No. 2015/0121095, teaches that controlling a supply of power to a USB port based upon detecting a device connection is part of the USB standard [para. 0026: “The control unit 110 can detect the device connected to any one of the USB ports 140-145 as one of a standard downstream port (SDP), a charging downstream port (CDP) and a dedicated charging port (DCP), and the control unit 110 can manage the power transmitted/supplied by the USB ports 140-145 according to a general USB standard or a USB BC standard.”].  The Examiner submits that functions described in the USB standard are well-understood, routine, and conventional by definition, since they describe the behavior that all devices must conform to when adopting the standard.
Similar reasoning may be applied to claims 2-8.  The additional elements fail to integrate the abstract idea into a practical application because they provide a general idea of a solution or outcome without any mechanism for accomplishing it (claims 2-5).  Claims 6-8 represent additional mental process steps because the criteria recited can be evaluated in the human mind.
Claim 9 recites the same functions as claim 1 and is rejected on the same basis.  The additional structural components recited in the claim (power supply port, imaging unit, image processor, power controller) fail to integrate the judicial exception into a practical application because they merely link the judicial exception to a particular technological environment or field of use, and do not apply the judicial exception with a particular machine.  The recited 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yaldo et al., U.S. Patent Application Publication No. 2020/0353826, discloses a system that determines whether a charging cable is connected to vehicle body based on a comparison of a region of interest of an image to a reference image [para. 0003].
German et al., U.S. Patent Application Publication No. 2016/0132532, discloses a system that detects a connection status of a power cord based on a comparison of a captured image to a stored image [para. 0016].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the claims are not rejected on the basis of 112(f).  The Office Action is establishing that 112(f) interpretation is in effect, and has identified the structure in the specification that corresponds to the claimed functions.